MEMORANDUM **
Alberto Altahona-Escobar appeals his fifty-one month sentence imposed after his guilty plea conviction for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
*611Altahona-Escobar contends that under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the existence and nature of a prior felony conviction used to enhance his sentence must be charged in the indictment and proved beyond a reasonable doubt. Altahona-Escobar’s argument is foreclosed by our decision in United States v. Pacheco-Zepeda, 234 F.3d 411, 414 (9th Cir.2000), cert. denied, — U.S. —, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001). As a matter of law, Altahona-Escobar’s prior conviction for aggravated criminal sexual abuse of a minor is an aggravated felony. 8 U.S.C. § 1101 (a)(43)(A); see also United States v. Baron-Medina, 187 F.3d 1144, 1146-47 (9th Cir.1999), cert. denied, — U.S. —, 121 S.Ct. 1130, 148 L.Ed.2d 996 (2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.